Citation Nr: 1000961	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1986 to 
October 1990.  The Veteran subsequently served in the Florida 
Army National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision.


FINDINGS OF FACT

1.  Hearing loss in the left ear was noted at the Veteran's 
enlistment physical.

2.  The evidence does not show that the Veteran's pre-
existing hearing loss was aggravated by military service.


CONCLUSION OF LAW

Criteria for service connection for hearing loss in the left 
ear have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132 
(West 2002); 38 C.F.R. §§ 3.303, 3.305, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Active military, naval, 
or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (d) (2007).  ACDUTRA includes full-time duty 
performed for training purposes by members of the National 
Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 
504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2007).  
Regulations addressing presumptive service connection do not 
apply to claimants with respect to periods of  ACDUTRA or 
INACDUTRA, since those presumptions only apply to 
"Veterans."  The definition of "Veteran" in these 
circumstances is such that it excludes such service unless, 
without benefit of the presumptions, it is established the 
individual was disabled from disease or injury incurred or 
aggravated during ACDUTRA or from injury incurred or 
aggravated during INACDUTRA, (other than for a myocardial 
infarction, cardiac arrest or a cerebrovascular accident 
occurring during INACDUTRA).  Thus, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  

The Veteran argues that he has hearing loss in his left ear 
as a result of military noise exposure.

Every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service. 38 C.F.R. § 3.306(b).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

On his enlistment physical in July 1985, the Veteran was 
noted to have unilateral hearing loss, as audiometric testing 
showed (with pure tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
0
15
50
50
50

Given that a left ear hearing disability was noted at entry, 
the Veteran is not presumed to be in sound condition with 
regard to his left ear.  The critical issue then becomes 
whether the Veteran's pre-existing hearing loss in his left 
ear was aggravated by his time in service.

There is a clear record of military noise exposure.  In this 
case, the Veteran was stationed in a field artillery unit at 
Fort Riley, Kansas where he reported firing machine guns and 
grenade launchers, driving large trucks, and participating in 
numerous field exercises which involved firing howitzers.  
The Veteran's statements are bolstered by the fact that he 
was qualified as an expert with the M-16 and with hand 
grenades; and he was also awarded the Army Achievement Medal 
for meritorious service between September 1986 and April 1990 
for his outstanding performance during numerous field 
exercises and garrison activities.  Additionally, at a 
hearing examination in May 1990, it was noted that the 
Veteran was routinely exposed to hazardous noise, and he was 
assigned a hearing loss profile of H2.  

As such, there is no question that the Veteran was exposed to 
military noise.  The question then becomes whether such noise 
exposure aggravated his pre-existing left ear hearing 
disability.

At his separation physical in May 1990, audiometric testing 
showed a slight decrease in hearing acuity from what was 
shown on his enlistment physical.  The results of the testing 
are as follows (with pure tone thresholds recorded in 
decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
15
55
55
55

However, less than two years later, in February 1992, 
audiometric testing at the Veteran's National Guard 
enlistment physical showed hearing acuity that was nearly 
identical to what was shown at enlistment for active duty.  
Testing showed (with pure tone thresholds recorded in 
decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
0
10
50
55
50

It is noted once again that to warrant service connection for 
aggravation of a pre-existing injury, it must be shown that 
the aggravation is permanent.  However, in this case, 
audiometric testing in 1985 and 1992 showed the exact same 
average puretone threshold in decibels.  Clearly, there was 
no permanent increase in the underlying severity of the 
claimed disability during that period of active service.    

Subsequently, the Veteran enlisted in the National Guard.  As 
noted above, because the Veteran was shown to have left ear 
hearing loss at time of entry into the National Guard, it 
must be shown that his left ear hearing disability was 
aggravated by his time in the Florida National Guard.  It is 
noted that the Veteran did not specifically seek any hearing 
treatment while he was in the National Guard.  In September 
2003, the Veteran underwent a periodic physical at which 
audiometric testing showed the following (with pure tone 
thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
-5
10
55
55
45

It is noted that the Veteran also denied any problems with 
hearing loss at that time on a medical history survey in 
October 2003 (although he was diagnosed with mild left ear 
hearing loss).  When compared with the reserve enlistment 
physical in February 1992, it is noted that the average 
puretone threshold in decibels at the frequency 1000, 2000, 
3000 and 4000 Hertz matches.  As such, these hearing tests 
likewise fail to reflect an increase in severity of left ear 
hearing loss.

There were no additional records of hearing evaluation while 
the Veteran was in the National Guard.  The Veteran was 
assigned a PULHES rating of H2 on a profile in 2006, when an 
unrelated back disability was evaluated, but on a second 
temporary profile in August 2006 the Veteran was assigned an 
H1 profile.  As such, even this does not show that the 
Veteran's hearing was aggravated by his time in the reserves, 
as the more recent profile was H1.

Nevertheless, because of the Veteran's noise exposure during 
service and his current complaints of hearing loss, he was 
provided with a VA examination in February 2006.

The examiner noted the Veteran's history of military noise 
exposure, including exposure to weapons fire with 
inconsistent use of hearing protection; and audiometric 
testing confirmed hearing loss in the Veteran's left ear 
showing (with pure tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
5
10
60
60
55

However, the examiner found that it was less likely than not 
that the Veteran's left ear hearing loss was either due to or 
aggravated by his military noise exposure.  The examiner 
explained that having reviewed the Veteran's claims file, 
including his service treatment records, there was no change 
in the Veteran's hearing thresholds while in service, and, 
additionally, his current thresholds were essentially the 
same as the thresholds indicated on his enlistment physical.  
While the testing conducted in conjunction with the 
examination showed decreased hearing acuity from what was 
seen at enlistment, it is important to note that more than 15 
years had passed since the Veteran separated from active 
duty.

While the Veteran believes that the hearing loss in his left 
ear was caused by his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to prove aggravation of a 
pre-existing injury.

In this case, it is true that the audiometric testing 
completed at time of separation from active duty showed a 
slight decibel loss in the left ear from what was seen at 
entry; however, a second test two years later showed the 
exact same average decibel loss in 1992 as was shown at time 
of enlistment.  Furthermore, an audiologist having reviewed 
this evidence concluded that the medical evidence did not 
support a finding of aggravation of the Veteran's hearing 
disability.

As such, the medical evidence does not show that the hearing 
loss in the left ear was aggravated by his time in service 
(either on active duty or while serving in the National 
Guard); and the criteria for service connection have 
therefore not been met.  Accordingly, the Veteran's claim is 
denied.



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in July 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

Service treatment records were obtained from both the 
Veteran's time on active duty and from his time in the 
National Guard; and the Veteran did not indicate he has 
received any VA or private hearing treatment.  The Veteran 
was provided with a VA examination (the report of which has 
been associated with the claims file); and he was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for hearing loss of the left ear is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


